DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In view of the claim amendment and arguments filed 07/13/2022 the previous restriction requirement dated 01/13/2022 has been withdrawn.   In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

2.	Claims 1-15 are pending and under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the phrase “A method of improving nutritive oil product yield” which renders the claim vague and indefinite since the specific identity and chemical structure of the “nutritive oil” is not known and not recited in the claim, and it is unclear what specific property is improved by the term “improving”.  Dependent claims 2-15 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of methods of improving a genus of nutritive oils product yield, wherein the method comprises subjecting a fermentation broth to at least first and second centrifugation steps, and said genus of nutritive oils encompasses many widely differing oils with widely differing structures and properties.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between the steps subjecting a fermentation broth to at least first and second centrifugation steps and any improved property of any nutritive oils having differing structures and properties.  The specification as originally filed discloses a method of improving polyunsaturated fatty acid (PUFA) oil yield, wherein the method comprises a. adding a fermentation broth to a vessel; b. adding sodium hydroxide; c. heating the vessel; d. pumping the fermentation broth to a first centrifuge; e. centrifuging the mixture and discarding the heavy phase product; f. pumping the remaining light phase into the second centrifuge; g. centrifuging the light phase of step f and producing a new light phase and a new heavy phase; h. retaining the oil product in the new light phase in step g and recycling the new heavy phase and the remaining new light phase by pumping back to a vessel wherein a new round of fermentation broth is added.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of methods of improving a genus of nutritive oils product yield, wherein the method comprises subjecting a fermentation broth to at least first and second centrifugation steps, and said genus of nutritive oils encompasses many widely differing oils with widely differing structures and properties.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over EP1178118 (2002-02-06; IDS filed 04/14/2021) in view of US20110177031 (2011-07-21; PTO 892), US20140073037 (2014-03-13; PTO 892), US 20150159116 (2015-06-11; PTO 892), EP2145942 (2010-01-20; IDS filed 04/14/2021), WO2015095694 (2015-06-25; IDS filed 04/14/2021)

	EP1178118 teaches increasing the oil yield recovered from a fermentation broth, where after fermentation the fermentation broth is centrifuged one or more times which corresponds to two centrifugations. See entire publication and claims especially claims 1-9 and paragraphs [0006]- [0028].  The teachings of the reference differ from the claims in that the reference does not teach addition of sodium hydroxide or an enzyme.

US20110177031 teaches a method for extracting microbial oil from a fermentation broth where ilsopropyl alcohol is added to the homogenized fermentation broth to break the emulsion; the mixture is centrifuged and the oil phase recovered; and the crude oil is again centrifuged to separate a heavy phase and the oil phase.  See entire publication and claims especially claim 38 and paragraphs [0069] and [0190].

US20150159116 teaches obtaining oil from a fermentation broth by double centrifugation and addition of sodium hydroxide or a lysing enzyme (see entire publication and claims especially claims 8-15 and paragraph [0186]).

US20140073037 teaches obtaining an increased amount of oil from a fermentation broth by double centrifugation and addition of sodium hydroxide or a lysing enzyme, where the crude oil was recovered with a yield of more than 85% (see entire publication and claims especially claims 10-24; paragraphs [0071], [0074], [0162]; and Example 2).

EP2145942 teaches a method for increasing the oil yield including oils containing polyunsaturated fatty acids (PUFAs) by treating a homogenized aqueous fermentation broth comprising PUFA containing oils by centrifugation two times where the oil yield was 92% (see entire publication and claims especially paragraphs [0005] and [0025]).

WO2015095694 teaches a process for obtaining a microbial oil comprising one or more polyunsaturated fatty acids from one or more microbial cells, comprising lysing the cells comprising the microbial oil to form a lysed cell composition; demulsifying the lysed cell composition to form a demulsified lysed cell composition; separating the oil from the demulsified lysed cell composition; and recovering the oil. WO2015095694 teaches that for separating the demulsified cell composition centrifugation may be used where a high yield of oil was obtained.  See entire publication and claims especially claims 1-43 and Examples 1-10.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by adding the isopropyl alcohol of US20110177031, sodium hydroxide or lysing enzyme of US2015159116 or US2014073037 to the method of EP1178118.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a method can used to obtain large amounts of polyunsaturated fatty acids (PUFAs) from a fermentation broth.  In view of the reference teachings it would have been obvious to one of ordinary skill in the art to include all of the recited method steps and heating temperature as routine experimentation and/or as desired to obtain optimal amounts of the PUFAs from a fermentation broth at the recited yields of 88%-95%. One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using centrifugation and enzyme on a fermentation broth to obtain PUFAs are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652